


Exhibit 10.26(a)

AMENDMENT NO. 1

TO THE

FINLAY FINE JEWELRY CORPORATION

CHANGE OF CONTROL

EXECUTIVE SEVERANCE PLAN

WHEREAS, Finlay Fine Jewelry Corporation, a Delaware corporation (the
“Company”), maintains the Finlay Fine Jewelry Corporation Change of Control
Executive Severance Plan (the “Plan”);

WHEREAS, pursuant to Section 5.1 of the Plan, the Company may amend the Plan at
any time by action of the Board of Directors of Finlay Enterprises, Inc. (the
“Parent”) (or a duly authorized committee thereof); and

WHEREAS, the Company desires to amend the Plan to provide that a different
severance benefit will be payable to those employees designated as eligible to
participate under the Plan by action of the Compensation Committee of the Board
of Directors of the Parent on April 16, 2008.

NOW, THEREFORE, pursuant to Section 5.1 of the Plan, the Plan is hereby amended,
effective as of April 16, 2008 as follows:

ARTICLE 1—Section 2.2(a)(i) of the Plan is hereby amended in its entirety to
read as follows:

“(i) subject to the provisions of Sections 2.3 through 2.8 hereof, (x) for
Participants designated as Eligible Employees prior to April 16, 2008, an amount
equal to two (2) times the sum of the Participant’s Base Salary plus Bonus, (y)
for Participants designated as Eligible Employees on April 16, 2008, an amount
equal to the sum of the Participant’s Base Salary plus Bonus, or (z) for any
Participant designated as an Eligible Employee after April 16, 2008, an amount
specified by the Committee in writing at the time of such designation, but in no
event in an amount that exceeds two (2) times the sum of the Participant’s Base
Salary plus Bonus;”

IN WITNESS WHEREOF, the Parent has caused this Amendment to be executed as of
the 16th day of April, 2008.

 

 

 

 

FINLAY ENTERPRISES, INC.

 

 

 

 

 

 

 

 

By: 

/s/

 

 

 

 

Title: 

 

 

 

--------------------------------------------------------------------------------